Citation Nr: 0300510	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-06 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 30.


WITNESSES AT HEARING ON APPEAL

Appellant and D.E.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
August 2000.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an undated decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.  
The veteran resides within the jurisdiction of the Los 
Angeles, California RO.  However, the Muskogee RO has 
jurisdiction over the veteran's educaton folder.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. 
App. 303 (1992).  The request will be referred to the 
Chairman of the Board for consideration under 38 C.F.R. 
§ 2.7 (2002) after this decision of the Board has been 
issued.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to 
substantiate the claim.

2.  The evidence shows that the veteran enlisted in the 
Coast Guard for a term of three years, served from January 
1999 to August 2000, and was separated for the convenience 
of the government.



CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 30 are not met.  38 U.S.C.A. §§ 3011, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. § 21.7042 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA was inapplicable 
to a matter of pure statutory interpretation.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).  The Court has 
also concluded that the VCAA was not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any 
further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

As will be discussed below, this case turns on questions 
of pure statutory interpretation.  

An individual may establish eligibility for basic 
educational assistance based on service on active duty 
under the following terms, conditions and requirements.  

(1) The individual must after June 30, 
1985, either (i) First become a member 
of the Armed Forces, or (ii) First 
enter on active duty as a member of the 
Armed Forces;

(2) Except as provided in 38 C.F.R. 
§ 21.7042(a)(5) the individual must (i) 
Serve at least three years of 
continuous active duty in the Armed 
Forces, or (ii) In the case of an 
individual whose initial period of 
active duty is less than three years, 
serve at least two years of continuous 
active duty in the Armed Forces;

(3) Except as provided in 38 C.F.R. 
§ 21.7042(a)(6), the individual before 
completing the service requirements of 
this paragraph must either (i) Complete 
the requirements of a secondary school 
diploma (or an equivalency 
certificate), or (ii) Successfully 
complete twelve semester hours in a 
program of education leading to a 
standard college degree; and 

(4) After completing the service 
requirements of this paragraph the 
individual must (i) Continue on active 
duty, or (ii) Be discharged from 
service with an honorable discharge, or 
(iii) Be released after service on 
active duty characterized by the 
Secretary concerned as honorable 
service, and (A) Be placed on the 
retired list, or (B) Be transferred to 
the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) Be placed on the 
temporary disability retired list, or 
(iv) Be released from active duty for 
further service in a reserve component 
of the Armed Forces after service on 
active duty characterized by the 
Secretary concerned as honorable 
service.

(5) An individual who does not meet the 
requirements of paragraph (a)(2) of 
this section is eligible for basic 
educational assistance when she is 
discharged or released from active duty 
(i) For a service-connected disability, 
or (ii) For a medical condition which 
preexisted service on active duty and 
which VA determines is not service 
connected, or (iii) Under 10 U.S.C.A. 
§ 1173 (hardship discharge), or (iv) 
For convenience of the government (A) 
After completing at least 20 continuous 
months of active duty if her initial 
obligated period of active duty is less 
than three years, or (B) After 
completing 30 continuous months of 
active duty if her initial obligated 
period of active duty is at least three 
years, or (v) Involuntarily for the 
convenience of the government as a 
result of a reduction in force, as 
determined by the Secretary of 
Transportation with respect to the 
Coast Guard when it is not operating as 
a service in the Navy, or (vi) For a 
physical or mental condition that was 
not characterized as a disability and 
did not result from the individual's 
own willful misconduct but did 
interfere with the individual's 
performance of duty, as determined by 
the Secretary of Transportation with 
respect to the Coast Guard when it is 
not operating as a service in the Navy.

(6) An individual who does not meet the 
requirements of 38 C.F.R. 
§ 21.7042(a)(3) nevertheless is 
eligible for basic educational 
assistance if she (i) Was on active 
duty on August 2, 1990, and (ii) 
Completes the requirements of a 
secondary school diploma (or an 
equivalency certificate) before October 
29, 1994.

(7) An individual whose active duty 
meets the definition of that term found 
in 38 C.F.R. § 21.7020(b)(1)(iv), and 
who wishes to become entitled to basic 
educational assistance, must have 
elected to do so before July 9, 1997.  
For an individual electing while on 
active duty, this election must have 
been made in the manner prescribed by 
the Secretary of Defense.  For 
individuals not on active duty, this 
election must have been submitted in 
writing to VA.

38 C.F.R. § 21.7042(a).

The evidence shows that the veteran enlisted in the Coast 
Guard for a term of three years.  She entered active duty 
on January 11, 1999, and separated from active duty on 
August 31, 2000.  The reason for her separation from the 
Coast Guard was for the convenience of the government.  In 
March 2001, a Coast Guard official reported that he had 
reviewed the veteran's electronic records and that these 
records confirmed that the discharge had been for the 
convenience of the government and not for hardship.

The veteran has testified that she requested a hardship 
discharge, but did not review her paperwork thoroughly and 
did not realize that she had instead been granted an 
honorable discharge for the convenience of the government.  
Service department determinations as to a veteran's 
service are binding on VA.  Where service department 
certification is required, see 38 C.F.R. § 3.203(c) (2002) 
(setting out the types of evidence required to establish 
periods of service and character of discharge).  The 
service department's decision on such matters as 
conclusive and binding on VA.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the applicant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not the VA.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).

The evidence shows that the veteran served less than two 
years of continuous active duty and enlisted for a period 
of three years.  Although she has reported a hardship at 
the time of her separation from service, she concedes that 
she was not in fact granted a hardship discharge.  
Therefore, she does not meet the criteria for basic 
eligibility for educational assistance benefits pursuant 
to 38 U.S.C.A. Chapter 30.  The evidence shows that the 
veteran was separated for the convenience of the 
government.  Because she had enlisted for an obligated 
term of three years, the regulations require that she must 
have served 30 months to qualify for basic eligibility for 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 30.  38 C.F.R. § 21.7042(a)(5)(iv)(b).

Accordingly, the Board finds that the criteria for 
entitlement to basic eligibility for educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 30 are 
not met.  The preponderance of the evidence is against the 
veteran's claim and entitlement to basic eligibility for 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 30 is denied.  38 U.S.C.A. §§ 3011, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. § 21.7042 (2002).


ORDER

Entitlement to basic eligibility for educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 30 is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

